Case 6:21-cv-00713-RBD-LRH Document 11 Filed 06/02/21 Page 1 of 2 PageID 44




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   DORIS ROSARIO and LUIS ORTIZ,

                           Plaintiffs,

   v.                                                              Case No: 6:21-cv-713-RBD-LRH

   PETLAND ORLANDO SOUTH, INC. and
   ERIC DAVIES,

                           Defendants.


                                                 ORDER
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
                           OF TIME TO RESPOND TO THE COMPLAINT (Doc. No.
                           10)

             FILED:        June 1, 2021



             THEREON it is ORDERED that the motion is GRANTED.

             The deadline for Defendants to respond to the complaint (Doc. No. 1) is extended up to and

   including June 17, 2021.

             DONE and ORDERED in Orlando, Florida on June 2, 2021.
Case 6:21-cv-00713-RBD-LRH Document 11 Filed 06/02/21 Page 2 of 2 PageID 45




   Copies furnished to:

   Counsel of Record




                                        -2-
